

Exhibit 10.13


EVIDENCE OF INDEBTEDNESS




This Evidence of Indebtedness (the “Note”) is made effective as of August 31,
2003 to evidence indebtedness of Delos Partners, Inc., an Ohio Corporation
(“DPI”), a wholly-owned subsidiary of DPMG, Inc., a Delaware corporation
(“”DPMG”) to Barton Theatre Company, an Oklahoma corporation (“Original Payee”)
as of August 31, 2003.  On August 31, 2003, DPMG and DPI became wholly-owned
subsidiaries of Landmark Land Company, Inc., a Delaware corporation and at such
date, DPI owed Original Payee principal in the amount of Three Hundred
Thirty-three Thousand, Five Hundred Ninety-nine and 47/100 Dollars
($333,599.47), together with accrued interest in the amount of Three Hundred
Ninety-three Thousand, Forty-three and 09/100 Dollar ($393,043.09).  On April 2,
2004, DPI merged into DPMG and DPMG assumed all of DPI’s obligations, including
those evidenced by this Note.  DPMG further acknowledges that the Original Payee
assigned the Note to Newco XXV, Inc. (the “New Payee”) on November 30, 2004.


As used in this Note, the following terms shall have the respective meanings
indicated below:


 
“Loan Interest Rate” means 15% per annum.



 
“Maturity Date” is on demand.



The principal hereof shall bear interest at a rate per annum which shall be
equal to the Loan Interest Rate.


All principal and accrued interest and other amounts due hereunder shall be paid
in full on or prior to the Maturity Date.  The Note may be prepaid in whole or
in part, without penalty.


An Event of Default shall be a default in the payment of any payment of
principal or interest when due hereunder.


This Note shall be binding upon DPMG, any surety and/or guarantor hereunder, and
their heirs, legal representatives, successors and assigns respectively and the
terms hereof shall inure to the benefit of the holder, its heirs, legal
representatives, successors and assigns. This Note may not be amended, modified
or supplemented except by an instrument in writing signed by DPMG and the then
holder.  The New Payee may at any time and from time to time, without the
consent of DPMG, assign all or any portion of its rights under this Note to one
or more persons.


DPMG INC., a Delaware corporation (successor
to Delos Partners, Inc.)




By:                 /s/ JOE
OLREE                                                
Name:            Joe Olree
Title:              Vice President



